UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-23406 Southern Missouri Bancorp, Inc. (Exact name of registrant as specified in its charter) Missouri 43-1665523 (State or jurisdiction of incorporation) (IRS employer id. no.) 531 Vine StreetPoplar Bluff, MO63901 (Address of principal executive offices)(Zip code) (573) 778-1800 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a shell corporation (as defined in Rule 12 b-2 of the Exchange Act) Yes No X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: ClassOutstanding at November 12, 2010 Common Stock, Par Value $.012,087,976 Shares SOUTHERN MISSOURI BANCORP, INC. FORM 10-Q INDEX PART I. Financial Information PAGE NO. Item 1. Condensed Consolidated Financial Statements -Condensed Consolidated Balance Sheets 3 -Condensed Consolidated Statements of Income 4 -Condensed Consolidated Statements of Cash Flows 5 -Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1a. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 27 Item 6. Exhibits -Signature Page 27 -Certifications 28 2 PART I: Item 1:Condensed Consolidated Financial Statements SOUTHERN MISSOURI BANCORP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2010, AND JUNE 30, 2010 September 30, 2010 June 30, 2010 (unaudited) Assets Cash and cash equivalents $ $ Interest-bearing time deposits Available for sale securities Stock in FHLB of Des Moines Stock in Federal Reserve Bank of St. Louis Loans receivable, net of allowance for loan losses of $5,096,015 and $4,508,611 at September 30, 2010, and June 30, 2010, respectively Accrued interest receivable Premises and equipment, net Bank owned life insurance – cash surrender value Intangible assets, net Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits $ $ Securities sold under agreements to repurchase Advances from FHLB of Des Moines Accounts payable and other liabilities Accrued interest payable Subordinated debt Total liabilities Commitments and contingencies - - Preferred stock, $.01 par value, $1,000 liquidation value; 500,000 shares authorized; 9,550 shares issued and outstanding Common stock, $.01 par value; 4,000,000 shares authorized; 2,957,226 shares issued Warrants to acquire common stock Additional paid-in capital Retained earnings Treasury stock of 869,250 shares at September 30, 2010, and June 30, 2010, at cost ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 3 SOUTHERN MISSOURI BANCORP, INC CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE-MONTH PERIODS ENDED SEPTEMBER 30, 2(Unaudited) Three months ended September 30, INTEREST INCOME: Loans $ $ Investment securities Mortgage-backed securities Other interest-earning assets Total interest income INTEREST EXPENSE: Deposits Securities sold under agreements to repurchase Advances from FHLB of Des Moines Subordinated debt Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME: Customer service charges Loan late charges Increase in cash surrender value of bank owned life insurance Other Total noninterest income NONINTEREST EXPENSE: Compensation and benefits Occupancy and equipment, net DIF deposit insurance premium Professional fees Advertising Postage and office supplies Amortization of intangible assets Other Total noninterest expense INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME Less: effective dividend on preferred shares Net income available to common shareholders $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Dividends per common share $ $ See Notes to Condensed Consolidated Financial Statements 4 SOUTHERN MISSOURI BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE-MONTH PERIODS ENDED SEPTEMBER 30, 2(Unaudited) Three months ended September 30, Cash Flows From Operating Activities: Net income $ $ Items not requiring (providing) cash: Depreciation MRP and SOP expense (Gain) loss on sale of foreclosed assets ) Amortization of intangible assets Increase in cash surrender value of bank owned life insurance ) ) Provision for loan losses Net amortization (accretion) of premiums and discounts on securities Deferred income taxes - ) Changes in: Accrued interest receivable ) ) Prepaid expenses and other assets ) Accounts payable and other liabilities ) Accrued interest payable ) Net cash provided by operating activities Cash flows from investing activities: Net increase in loans ) ) Net cash received in acquisitions - Proceeds from maturities of available for sale securities Proceeds from maturity of interest-bearing time deposits - Purchases of available-for-sale securities ) ) Purchases of premises and equipment ) ) Investments in state & federal tax credits - ) Proceeds from sale of foreclosed assets Net cash used in investing activities ) ) Cash flows from financing activities: Net increase in demand deposits and savings accounts Net increase in certificates of deposits Net decrease in securities sold under agreements to repurchase ) ) Proceeds from Federal Home Loan Bank advances - Repayments of Federal Home Loan Bank advances - ) Dividends paid on common and preferred stock ) ) Net cash provided by financing activities (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of Cash flow information: Noncash investing and financing activities: Conversion of loans to foreclosed real estate $ $ Conversion of loans to other equipment Cash paid during the period for: Interest (net of interest credited) $ $ Income taxes See Notes to Condensed Consolidated Financial Statements 5 SOUTHERN MISSOURI BANCORP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1:Basis of Presentation The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Securities and Exchange Commission (SEC) Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all material adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included.The consolidated balance sheet of the Company as of June 30, 2010, has been derived from the audited consolidated balance sheet of the Company as of that date.Operating results for the three-month periods ended September 30, 2010, are not necessarily indicative of the results that may be expected for the entire fiscal year.For additional information, refer to the Company’s June 30, 2010, Form 10-K, which was filed with the SEC, and the Company’s annual report, which contains the audited consolidated financial statements for the fiscal years ended June 30, 2010 and 2009. The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, Southern Bank (Bank).All significant intercompany accounts and transactions have been eliminated in consolidation. Note 2:Fair Value Measurements ASC Topic 820, Fair Value Measurements, defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Topic 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The standard describes three levels of inputs that may be used to measure fair value: Level 1Quoted prices in active markets for identical assets or liabilities Level 2Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in active markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities Level 3Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities Following is a description of the valuation methodologies used for instruments measured at fair value on a recurring basis and recognized in the accompanying balance sheet, as well as the general classification of such instruments pursuant to the valuation hierarchy. Available-for-sale Securities.Available-for-sale securities are recorded at fair value on a recurring basis. Available-for-sale securities is the only balance sheet category our Company is required, in accordance with accounting principles generally accepted in the United States of America (US GAAP), to carry at fair value on a recurring basis.When quoted markets are available in an active market, securities are classified within Level 1.Level 1 securities include exchange-traded equities.If quoted market prices are not available, then fair values are estimated using pricing models or quoted prices of securities with similar characteristics.For these securities, our Company obtains fair value measurements from an independent pricing service. The fair value measurements consider observable data that may include dealer quotes, market spreads, cash flows, the U.S. Treasury yield curve, live trading levels, trade execution data, market consensus prepayment speeds, credit information and the bond’s terms and conditions, among other things. Fair Value Measurements at September 30, 2010, Using: Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) U.S. government sponsored enterprises (GSEs) $ $
